Citation Nr: 1743480	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-24 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent for dysthymic disorder prior to July 10, 2015.

2.  Entitlement to an evaluation in excess of 50 percent for dysthymic disorder from July 10, 2015.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to April 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that evidence associated with the Veteran's increased rating claim for dysthymic disorder indicates that the Veteran may be unemployable due to dysthymic disorder. This evidence is sufficient to raise the issue of entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384  (2001); Rice v. Shinseki, 22 Vet. App. 447  (2009).

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceedings is of record.

The TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

1.  Prior to July 10, 2015, the Veteran's dysthymic disorder symptoms more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but the evidence did not more nearly approximate occupational and social impairment with reduced reliability and productivity.

2.  From July 10, 2015, the Veteran's dysthymic disorder symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity, but the evidence did not more nearly approximate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking, or mood.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 30 percent for dysthymic disorder, prior to July 10, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9432 (2016).

2.  The criteria for a rating in excess of 50 percent for dysthymic disorder, from July 10, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9432 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Clams Assistance Act of 2000 (VCAA)

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claim for an increased rating for dysthymic disorder arises from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

VA also met its duty to assist by providing the Veteran with medical examinations in September 2009 and July 2015.

Neither the Veteran nor his representative identified any further shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the issues at hand, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

Dysthymic disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9433.  All psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

1.  Entitlement to an evaluation in excess of 30 percent for dysthymic disorder prior to July 10, 2015.

In his November 2010 Notice of Disagreement, the Veteran contended that his dysthymic disorder is worse than the 30 percent disability rating contemplates.  .

In September 2009, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran reported that he had problems remembering conversations and people's name.  He had been married for three years; however, the couple had been separated for over a year.  The Veteran stated that, because of his sleep, financial and disciplinary issues, he had become withdrawn and very down on himself.  However, he did not feel deeply depressed.  The Veteran spent some time with his cousins but rarely went out because he did not have money.  He spent time watching television and writing songs.  The Veteran was unemployed, not very social but focused on finding a job.  He did not enjoy things as much and had diminished energy and concentration levels.  

During the examination, the examiner noted that the Veteran was clean, neatly groomed, and casually dressed.  His speech was unremarkable and spontaneous.  The Veteran was cooperative, friendly, relaxed, and had a constricted affect.  His attention was intact, and he was able to understand the outcome of his behavior.  The Veteran did not experience hallucinations, inappropriate behavior, panic attacks, and homicidal or suicidal thoughts.  The Veteran had normal remote memory, mildly impaired recent memory, and immediate normal memory.  The Veteran was capable of managing his financial affairs.  The examiner noted that the Veteran did not experience total occupational and social impairment or reduced reliability and productivity.  The Veteran did not experience deficiencies in judgement, thinking, family relations, work, mood, or school.  His mental disorder did not cause a decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  The examiner diagnosed the Veteran with dysthymic disorder. 

Prior to July 10, 2015, the Board finds that the criteria for a disability rating in excess of 30 percent have not been met or more nearly approximated.  The VA examiner noted that the Veteran had chronic sleep and mild memory impairment, a constricted affect, and satisfactory self-care.  There were no symptoms of impaired speech, panic attacks, obsessional rituals which interfered with routine activities, near continuous panic or depression affecting the ability to function independently, or neglect of personal appearance and hygiene.  Although the record reflects symptoms of an constricted affect, the Veteran had good impulse control and no episodes of violence, impaired judgement, or history of suicidal or homicidal ideation.  The Veteran was capable of maintaining his own finances.  He also had social relationships.  The examiner noted that the Veteran did not experienced occupational and social impairment with reduced reliability and productivity or occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 30 percent for dysthymic disorder.

2.  Entitlement to an evaluation in excess of 50 percent for dysthymic disorder from July 10, 2015.

In July 2015, the Veteran was afforded a VA examination.  During the examination, the Veteran stated that he yelled and snapped at his family.  Two-to-three days per week, he felt depressed.  However, 2009 was the last time he had received mental health intervention.  The Veteran acknowledged a history of excessive alcohol use that reportedly ended during 2014.  He also smoked marijuana which helped him to fall asleep.  The Veteran had short term memory problems and a decreased appetite.  He reported an ability to perform personal care and basic activities of daily living.

The examiner noted that the Veteran experienced depressed mood, chronic sleep impairment, flattened affect and disturbances of motivation and mood.  He was oriented to person, date, and place.  The Veteran was casually and neatly dressed with adequate grooming/hygiene.  He spoke at a normal rate, volume, and flow.  He established adequate eye contact.  The Veteran performed well on serial three's and displayed adequate abstract reasoning abilities.  His memory functions were generally intact for longer term events with some impairment for short term events (i.e. unable to recall three words following a brief delay).  He denied hallucinations, delusions, and suicidal and homicidal ideation.  The Veteran's thought processes were logical.  The Veteran was competent to manage his own financial affairs.  He had sound relationships with his brother and parents and related well with his children.  He had friends with whom he had "somewhat regular contact."  He had been married for nine years, but, due to his moodiness, he had been separated for the last three year.  He noted problems in school due to poor concentration.  The examiner stated that, overall, the depression caused mild impairments on functioning.  The Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner diagnosed the Veteran with Persistent Depressive Disorder (aka Dysthymic Disorder).  

The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for dysthymic disorder.  The evidence does not more nearly reflect occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  38 C.F.R. §§ 4.3, 4.7 (2016).  But rather, the lay and the medical evidence of record more nearly approximate the frequency, severity, and duration of symptoms contemplated by the assigned 50 percent disability evaluation. 

The Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment; depression; some memory loss; irritability; and difficulty establishing and maintaining effective work and social relationships.  However, there have been no reported suicidal or homicidal ideation; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; the neglect of personal hygiene; or the inability to establish and maintain effective relationships.  Additionally, there have been no reported delusions or hallucinations.  

While the Veteran's social relationships have been impaired to some degree by his symptoms of dysthymic disorder, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The Veteran had sound relationships with his brother and parents and related well with his children.  He had friends with whom he has "somewhat regular contact."  A difficulty in maintaining effective relationships is clearly considered by the 50 percent evaluation assigned for this period.

Regarding the Veteran signs of irritability, mood, and memory loss, the Board finds that the neither has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability.  The Veteran's irritability has not resulted in violence, as there have been no physical or verbal altercations noted in the record.  In terms of his mood, the Veteran has reported symptoms of depression.  However, the Veteran has not sought treatment nor is he on medication for his depression.  In addition, the record indicates that the Veteran has suffered some memory loss; however, there was no indication that his memory loss included forgetting his own name or the names of close relatives.  In this case, regarding his irritability, mood and memory loss, the 50 percent evaluation accounts for such effects as displayed by the Veteran.

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating.


ORDER

An increased rating in excess of 30 percent for dysthymic disorder prior to July 10, 2015 is denied.

An increased rating in excess of 50 percent for dysthymic disorder from July 10, 2015 is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

During his 2009 VA examination and April 2017 Board hearing, the Veteran asserted that his unemployment was due to the effects of his mental disorder.  The Board finds that a TDIU claim has been raised as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the AOJ for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

The Board also notes that the Veteran was not provided appropriate notice with respect to the claim for a TDIU.  The Veteran should be provided with notice and a VA Form 21-8940.  Pursuant to Rice, no formal claim of TDIU is required.  However, as the claim requires additional development, the AOJ should provide the Veteran with a VA Form 21-8940 which the Veteran may submit in support of his claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability.  Ask the Veteran to furnish any additional information and/or evidence pertinent to the claim for a TDIU (if the Veteran does not wish to file such a claim, he may withdraw the claim in writing). 

2.  If the Veteran responds, the AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.

3.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) C.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


